SHAW, Justice
(concurring in the result).
I agree that the petition for the writ of mandamus should be denied. I write to note the following.
*421The issue whether State-agent immunity applies may at times rely heavily on the facts of the case. Thus, the course of discovery may reveal new evidence or factors that show that a previously denied motion for a summary judgment was premature. A second or renewed motion for a summary judgment may be necessary to present that evidence or those factors to the trial court; the trial court, as noted in the main opinion, is free to consider such a motion. In that scenario, I see no barrier to this Court’s reviewing a second petition for writ of mandamus challenging the denial of such second or renewed motion, and I see nothing in the main opinion contrary to that notion.
In the instant matter, the second or renewed motion for a summary judgment raised no new significant factual or legal arguments differing from the first motion: it was, for all intents and purposes, the same motion. The trial court’s denial was the same denial challenged in the previous untimely petition for a writ of mandamus. I do not believe that the petitioner has demonstrated that the trial court in this case had the “imperative duty” to grant a summary-judgment motion that, in essence, it had already considered and rejected. I thus agree that this Court is not required to address the underlying merits of the instant petition.